Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 filed on 04/14/2021 are presently pending in the application and have been examined below, of which claims 1, 9, and 15 are presented in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) dated 04/14/2021 has been received and considered.

Drawings
	The drawings were received on 04/14/2021. These drawings are accepted.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a
patent issued under section 151, or in an application for patent published or deemed
published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed
invention

Claims 1 – 4, 6 – 11, 13 – 17, and 19 – 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Manevich et al. (US 2022/0292202) (hereafter Manevich).

Regarding claim 1 Manevich teaches: A computer-implemented method comprising: obtaining at least one user request comprising configuration-related data (Examiner note: configuration-related data/information is met by the data/information included in training data processing by the application code of Manevich such as chaincode and/or smart contract executable per application programming interface, API; data processing in the system, is met by the training process of Manevich as a part of the machine learning model creation comprising training data processing) (Manevich, in Para. [0003] discloses “a method that includes one or more of receiving, by a secure enclave, a plurality of training data sets and a plurality of salts paired with the plurality of training data sets, respectively, hashing, via the secure enclave, pairs of training data sets and salts to generate a plurality of salted hashes, and combining the plurality of salted hashes to generate a digest, training, via the secure enclave, a model based on the plurality of training data sets to generate a trained model” Manevich, in Para. [0053] discloses “The blockchain configuration may include one or more applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information.” Manevich, in Para. [0144] discloses “The blockchain 810 can be used to significantly improve both a training process 802 of the machine learning model and a predictive process 804 based on a trained machine learning model” Manevich, in Para. [0144] further discloses “smart contracts may directly send the data from the assets to the individuals that use the data for building a machine learning model.”) pertaining to at least one item of hardware and at least one user network (Examiner note: user network is met by e.g. the consumer related or personal computer system, network PCs, hand-held or laptop devices-based system etc.) (Manevich, in Para. [0154] discloses “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/ server 902 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor- based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like”)
encrypting at least a portion of the configuration-related data using one or more cryptographic hash functions (Examiner note: user request for configuration-related data is met by the client generated proposal, i.e. a request, to invoke a chaincode comprising configuration data, i.e. training data, as noted above) (Manevich, in Para. [0056] discloses “The client 260 may include an application leveraging a supported software development kit (SDK), which utilizes an available API to generate a transaction proposal. The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets).” Manevich, in Para. [0047] discloses “the training data may be feature vectors, or the like. In some cases, the training data may be encrypted, etc., using a public key of the secure enclave 112.” Manevich, in Para. [0039] discloses “each participant may generate a salted hash over the training data and the salt (e.g., via a hash function) and store their respective salted hashes on a blockchain that is accessible to the plurality of participants”);
storing copies of the encrypted configuration-related data across multiple nodes (Manevich, in Para. [0145] discloses “The collected data may be stored in the blockchain 810 based on a consensus mechanism” Manevich, in Para. [0032] discloses “this application utilizes a decentralized database (such as a blockchain) that is a distributed storage system, which includes multiple nodes that communicate with each other.”) within at least one distributed blockchain technology-based cloud storage system (Manevich, in Para. [0143] discloses “the host platform 820 may be a cloud platform, an industrial server, a web server, a personal computer, a user device, and the like” Manevich, in Para. [0155] discloses “In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.”);
and performing one or more automated actions, in connection with the at least one user request, using at least a portion of the stored data within the at least one distributed blockchain technology- based cloud storage system (Examiner note: automated actions triggered by the user request are met by the automatically executing smart contract performing the predefined actions followed the user/client request as depicted in Fig. 2B of Manevich) (Manevich, in Para. [0060] discloses “Referring again to FIG. 2B, the client node initiates the transaction 291 by constructing and sending a request to the peer node 281, which is an endorser.” Manevich, in Para. [0056] discloses “The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols.” Manevich, in Para. [0036] discloses “The chain may be stored on a peer node file system (i.e., local, attached storage, cloud, etc.), efficiently supporting the append-only nature of the blockchain workload.”);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Manevich, in Para. [0045] discloses “The secure enclave 112 may be a secure hardware processor (e.g., CPU, etc.) that is implemented inside of a cloud platform, a server, a user device, etc.” Manevich, in Para. [0111] discloses “The digital content may be stored in another storage area or memory address in association with the hash value of the original file.”).

Regarding claim 2 Manevich teaches: The computer-implemented method of claim 1, wherein performing the one or more automated actions comprises automatically connecting to the at least one user network and performing one or more configuration modifications related to the at least one user network (Examiner note: as noted above, configuration-related data/information is met by the data or information included in training data processing by the application code of Manevich such as chaincode and/or smart contract executable per application programming interface, API in a blockchain system; automated actions triggered by the user request are met by the automatically executing smart contract performing the predefined actions followed the user/client request as depicted in Fig. 2B of Manevich) (Manevich, in Para. [0060] discloses “Referring again to FIG. 2B, the client node initiates the transaction 291 by constructing and sending a request to the peer node 281, which is an endorser.” Manevich, in Para. [0056] discloses “The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols.” Manevich, in Para. [0053] discloses “The blockchain configuration may include one or more applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information.”).

Regarding claim 3 Manevich teaches: The computer-implemented method of claim 2, further comprising: deploying the at least one item of hardware to the at least one user network subsequent to performing the one or more configuration modifications related to the at least one user network (Manevich, in Para. [0056] discloses “The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.” Manevich, in Para. [0058] discloses “the chaincode may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process”).

Regarding claim 4 Manevich teaches: The computer-implemented method of claim 1, wherein encrypting at least a portion of the configuration-related data comprises creating at least one hash value, wherein the at least one hash value indicates a path in the blockchain associated with the encrypted configuration- related data (Examiner note: as noted above, configuration-related data/information is met by the data or information included in training data processing by the application code of Manevich such as chaincode and/or smart contract executable per application programming interface, API in a blockchain system) (Manevich, in Para. [0047] discloses “the training data may be feature vectors, or the like. In some cases, the training data may be encrypted, etc., using a public key of the secure enclave 112.” Manevich, in Para. [0039] discloses “each participant may generate a salted hash over the training data and the salt (e.g., via a hash function) and store their respective salted hashes on a blockchain that is accessible to the plurality of participants”).

Regarding claim 6 Manevich teaches: The computer-implemented method of claim 1, further comprising: setting, in response to input from the user, multiple distinct levels of access to the encrypted configuration-related data for multiple categories of blockchain participant.
(Examiner note: distinct levels of access to the configuration-related data is met by appropriate configuration/setting of API controlling access to different blockchain layers as depicted in Fig. 2A of Manevich) (Manevich, in Para. [0001] discloses “Information stored on a centralized platform is typically accessible from multiple different points. Multiple users or client workstations can work simultaneously on the centralized platform, for example, based on a client/server configuration” Manevich, in Para. [0039] discloses “each participant may generate a salted hash over the training data and the salt (e.g., via a hash function) and store their respective salted hashes on a blockchain that is accessible to the plurality of participants” Manevich, in Para. [0054] discloses “The blockchain base or platform 212 may include various layers of blockchain data, services (e.g., cryptographic trust services, virtual execution environment, etc.), and underpinning physical computer infrastructure that may be used to receive and store new transactions and provide access to auditors which are seeking to access data entries”).

Regarding claim 7 Manevich teaches: The computer-implemented method of claim 1, wherein encrypting at least a portion of the configuration-related data using one or more cryptographic hash functions comprises encrypting at least a portion of the configuration-related data using at least one of an asymmetric cryptographic algorithm and a symmetric encryption algorithm (Manevich, in Para. [0079] discloses “the input stream of feature vectors pass through the enclave 422, where the enclave 422 encrypts them (e.g., using symmetric encryption). For easier decryption, the feature vectors may be sent from the participants to the enclave 422 with asymmetric encryption which is more expensive and slower”).

Regarding claim 8 Manevich teaches: The computer-implemented method of claim 1, wherein obtaining at least one user request comprises obtaining the at least one user request via at least one of one or more client software development kits (SDKs) and one or more representational state transfer (REST) application programming interface (API) calls (Examiner note: state transfer/transition of a blockchain is controlled by API) (Manevich, in Para. [0060] discloses “The client 260 may include an application leveraging a supported software development kit (SDK), which utilizes an available API to generate a transaction proposal.” Manevich, in Para. [0055] discloses “the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution.” Manevich, in Para. [0035] discloses “This application can utilize a ledger that is a sequenced, tamper-resistant record of all state transitions of a blockchain. State transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.).”).

Regarding claim 9, claim 9 discloses a medium that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 9 discloses a medium that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 9 discloses a medium that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 9 discloses a medium that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 9 discloses a medium that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 discloses an apparatus that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses an apparatus that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 15 discloses an apparatus that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 15 discloses an apparatus that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 15 discloses an apparatus that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 20 and rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manevich et al. (US 2022/0292202) (hereafter Manevich) and in view of Earley et al. (US 2020/0349125) (hereafter Earley).

Regarding claim 5 Manevich fails to explicitly teaches: The computer-implemented method of claim 1, wherein storing copies of the encrypted configuration-related data across multiple nodes comprises storing the copies of the encrypted configuration-related data using at least one Inter Planetary File System (IPFS) protocol.
Earley from the analogous technical field teaches: The computer-implemented method of claim 1, wherein storing copies of the encrypted configuration-related data across multiple nodes comprises storing the copies of the encrypted configuration-related data using at least one Inter Planetary File System (IPFS) protocol.
(Earley, in Para. [0066] discloses “external database 220 may comprise a peer-to-peer distributed file storage system such as the Inter Planetary File System (IPFS).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manevich in view of the teaching of Earley which discloses storage of the data processed by Manevich method in the storage system such as Inter Planetary File System (IPFS) in order to enable storage in a system separately from the decentralized ledger (Earley, [0066]). 

Regarding claim 12, claim 12 dependent on claim 9 discloses a medium that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 15 discloses an apparatus that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 18 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Zinder (20170005804).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431                

/TRANG T DOAN/Primary Examiner, Art Unit 2431